Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 1, 2018

                                      No. 04-18-00344-CV

                                      John B. URBAHNS,
                                           Appellant

                                                v.

                                LSREF2 COBALT (TX), LLC,
                                        Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI22479
                          Honorable Richard Price, Judge Presiding

                                         ORDER

       After we granted Appellee’s first motion for an extension of time to file the brief,
Appellee’s brief was due on October 31, 2018. See TEX. R. APP. P. 38.6(b), (d). On the
extended due date, Appellee filed a second motion for an extension of time to file the brief until
November 16, 2018, for a total extension of twenty-three days. See id. R. 10.5(b).
       Appellee’s motion is GRANTED. Appellee’s brief is due on November 16, 2018.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court